DETAILED ACTION
	This Action addresses the communication received on 29 Oct 2021:  Claims 1, 15, and 20 have been amended; Claims 5-6 and 19 have been cancelled; and pending Claims 1-4, 7-18, and 20-21 are rejected as detailed below.

Response to Amendments

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 1-4, 7-10, and 13 under 35 U.S.C. 103 as unpatentable over Chua et al. (WIPO Pub No. WO 2007/123492A1) in view of Patel (U.S. Pat No. 8,900,054):
As for Claim 1, Chua teaches a processor circuit; and a memory coupled to the processor circuit, wherein the memory comprises computer program instructions that, when executed by the processor circuit, cause the server to perform operations comprising (P1: "The present invention relates to methods to safeguard computer systems [including PCs comprising processors coupled to memory] from malicious software such as rootkits, spyware, viruses with minimal disruption to the user."): receiving installed version data corresponding to a plurality of software applications that are installed [on a computer] (P4: "The user will do an initial scan of the system to gather the checksums of all the files in the Windows folder [i.e., all the installed applications] and files identified in the location above."); periodically transmitting a plurality of messages to the [computer], each of the plurality of messages comprising a request for corresponding installed version data instances (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum [i.e., transmitted requested corresponding installed version data instances] with a library of known good checksums of the respective files stored on secondary storage media such as a mobile phone, CD-Rom or server."  Further, (P4) “3) If the checksum doesn't exist, the files will be uploaded into the server with the corresponding checksum 4) The user will perform regular [i.e. periodic] scanning of the PC 5) If a change has been detected, the user can either accept the change or revert back to the original data which was stored on the server.”  That is, the PC is regularly scanned for differing files and for new files, which are added to checksum list.); comparing the installed version data to a compliant version data file that is external to the [computer]; identifying, based on the comparing, a first software application of the plurality of software applications that is non-compliant; and responsive to identifying the first software application as non-compliant, automatically performing a remedial operation that corresponds to the first software application (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on [an external] secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file].") periodically receiving installed version data instances corresponding to the plurality of software applications that are installed on the [computer]; and comparing each of the installed version data instances to the compliant version data file that is external to the [machine] to identify that the first software application that is non-compliant (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file]."  Further, (P4) ““2) The registry and checksums will be sent to network server 3) If the checksum doesn't exist, the files will be uploaded into the server with the corresponding checksum 4) The user will perform regular scanning of the PC 5) If a change has been detected, the user can either accept the change or revert back to the original data which was stored on the server.”)  Chua does not explicitly teach that the computer is part of an EGM.
But Patel teaches installing and verifying software on an electronic gaming machine (EGM) (“Software packages added to the software library may be verified from the package data using an MD5 or SHA-1 or some other verification tool. The verification string may be added to a package header and used to re-verify the package after it is downloaded to the EGM 213.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua et al. and Patel because an EGM is simply a special-purpose computer, one that is publicly-exposed and presents a high-
As for Claim 2, which depends on Claim 1, Chua teaches wherein the installed version data of the first software application comprises a first checksum value, wherein the compliant version data file comprises a second checksum value that was previously stored in the compliant version data file and that corresponds the first software application; wherein identifying the first software application as non-compliant comprises determining that the first checksum value is different than the second checksum value (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected [i.e., the first checksum value is different than the second checksum value], the user is alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file].")
As for Claim 3, which depends on Claim 1, Chua teaches wherein the installed version data of the first software application comprises a first version identifier; wherein the compliant version data file comprises a second version identifier that was previously stored in the compliant version data file and that corresponds to the first software application; and wherein identifying the first software application as non-compliant comprises determining that the first software application is not a current version based on the first version identifier being different from the second version identifier (P9: “Thus, when a scan is performed as specified in the preceding claims, the software will detect the [version] mismatch and download the required version to the users system.”)
As for Claim 4, which depends on Claim 1, Patel teaches further comprising, before receiving the installed version data, transmitting a message to the EGM, the message comprising a request for the installed version data (Col 7, L34: “Server system 201 may be able to track which packages are installed on any given EGM 213 and verify the data by requesting a selected EGM 213 to send package install information.”)
As for Claim 7, which depends on Claim 1, Chua teaches wherein automatically performing the remedial operation comprises generating an alert message that comprises information corresponding to the first software application and transmitting the alert message to a recipient (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on [an external] secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file].")
As for Claim 8, which depends on Claim 7, Patel teaches wherein automatically performing the remedial operation further comprises receiving, from the recipient, a scheduling message that comprises data that identifies a scheduled time for the first software application to be updated to be compliant (Col 8, L51: “The Download and Config Software utilized together with the apparatuses as shown in the figures, may be used to enable a casino Slot Operations staff to schedule and change a game(s) on the casino floor from a keyboard.”).
As for Claim 9, which depends on Claim 1, Chua teaches wherein automatically performing the remedial operation comprises transmitting an updated software application to the [computer] to replace the first software application with the updated software application that is a compliant software application (P9: "A method for updating patches or reverting to an earlier version of a file by changing the value of the checksum of the respective file on the server to the value of the version required. Thus, when a scan is performed as specified in the preceding claims, the software will detect the mismatch and download the required version to the users system."  That is, the method can update a non-compliant file with either the original file or an updated version, the checksum of which is stored in the external library.) Chua does not explicitly teach that the computer is part of an EGM.
But Patel teaches installing and verifying software on an electronic gaming machine (EGM) (“Software packages added to the software library may be verified from the package data using an MD5 or SHA-1 or some other verification tool. The verification string may be added to a package header and used to re-verify the package after it is downloaded to the EGM 213.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua et al. and Patel because an EGM is simply a special-purpose computer, one that is publicly-exposed and presents a high-value potential target for hackers.
As for Claim 10, which depends on Claim 9, Chua teaches updating the compliant version data file to comprise data corresponding to updated software application (P9: "A method for updating patches or reverting to an earlier version of a file by changing the value of the checksum of the respective file on the server to the value of the version required. Thus, 
As for Claim 13, which depends on Claim 1, Chua teaches wherein receiving installed version data corresponding to the plurality of software applications comprises reading a first computer readable storage device that includes the installed version data, and wherein automatically performing the remedial operation comprises providing a second computer readable storage device that comprises an updated software application that is a compliant software application (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is alerted and allowed to retrieve the original file from the secondary storage media.")

+-_+_+_+
The Office rejects Claims 11 and 14-18 under 35 U.S.C. 103 as unpatentable over Chua and Patel in view of Murray (U.S. Pat No. 7,984,436):
As for Claim 11, which depends on Claim 1, Chua and Patel don’t explicitly teach all the claim limitations.
But Murray teaches wherein automatically performing the remedial operation comprises generating an action message that comprises information corresponding to the first software application and defines an action that will be automatically performed and transmitting the action message to a recipient  (Col 7, L16: “Installation module 730 is adapted to pass control to the PCM 440 and version management module 410, to receive compatibility results from PCM 440, and to perform an action in response to compatibility determination. Installation module 730 may proceed with an installation, halt the installation process, or require the user's intervention.”  Further, (Col 8, L57) “Alternatively, if any of the two logical groupings of the installed software products 170 and software product 150 are non-compatible, installation module 730 may generate a message indicating that an alternative version of some of the components should be used.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua and Patel with Murray because automatically performing an action speeds up the process by removing the indefinite amount of time required of the user to receive and respond to the notice.
As for Claim 14, which depends on Claim 1, Murray teaches wherein the compliant version data file comprises a software application compatibility matrix that identifies compatibility corresponding to versions of the plurality of software applications, and wherein the compatibility corresponding to the plurality of software applications comprises dependency data among different ones of the plurality of software applications (Col 2, L37: “The version management module traverses the DCM [dependency and compatibility matrix] to determine whether any logical grouping included in a new product is incompatible with any logical grouping included in the installed products. The version management module provides compatibility results to the PCM, which in turn, passes the results to the installation module. 
As for Claim 15, Chua teaches transmitting, to [a computer], a message that comprises a request for installed version data corresponding to a plurality of software applications that are installed on the [computer]; receiving the installed version data that comprises installed checksum values corresponding to the plurality of software applications (P1: "The present invention relates to methods to safeguard computer systems [including PCs comprising processors coupled to memory] from malicious software such as rootkits, spyware, viruses with minimal disruption to the user." Further, (P4) "The user will do an initial scan of the system to gather the checksums of all the files in the Windows folder [i.e., all the installed applications] and files identified in the location above."); comparing the installed checksum values to corresponding checksum values in a compliant version data file that is external to the [computer]; based on the comparing, identifying a first software application of the plurality of software applications that is non-compliant; and responsive to identifying the first software application as non-compliant, automatically performing a remedial operation that corresponds to the first software application (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on [an external] secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file].") and that comprises transmitting an updated software application to the [computer] to replace the first software application with the updated software application that is a compliant software application and updating the compliant version data file to comprise data corresponding to updated software application (P9: "A method for updating patches or reverting to an earlier version of a file by changing the value of the checksum of the respective file on the server to the value of the version required. Thus, when a scan is performed as specified in the preceding claims, the software will detect the mismatch and download the required version to the users system."  That is, the method can update a non-compliant file with either the original file or an updated version, the checksum of which is stored in the external library.)
Chua does not explicitly teach that the computer is part of an EGM.
But Patel teaches installing and verifying software on an electronic gaming machine (EGM) (“Software packages added to the software library may be verified from the package data using an MD5 or SHA-1 or some other verification tool. The verification string may be added to a package header and used to re-verify the package after it is downloaded to the EGM 213.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua et al. and Patel because an EGM is simply a special-purpose computer, one that is publicly-exposed and presents a high-value potential target for hackers.
Chua and Patel do not explicitly teach the remaining claim limitations.
But Murray teaches wherein the compliant version data file comprises a software application compatibility matrix that identifies compatibility corresponding to versions of the plurality of software applications, and wherein the compatibility corresponding to the plurality of software applications comprises dependency data among different ones of the plurality of software applications (Col 2, L37: “The version management module traverses the DCM [dependency and compatibility matrix] to determine whether any logical grouping included in a new product is incompatible with any logical grouping included in the installed products. The version management module provides compatibility results to the PCM, which in turn, passes the results to the installation module. The installation module performs an action in response to the determination.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua and Patel with Murray because using a dependency/compatibility matrix allows for effective management of complex software systems.
Claims 16 and 18 recite substantially the same subject matter as Claims 2 and 8, respectively, and stand rejected on the same basis accordingly.
As for Claim 17, which depends on Claim 15, Chua teaches wherein receiving the installed version data comprises periodically receiving installed version data instances corresponding to the plurality of software applications that are installed on the EGM, and wherein the comparing comprises comparing each of the installed version data instances to the compliant version data file that is external to the EGM to identify the first software application that is non-compliant (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on  [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file]."  Further, (P4) ““2) The registry and checksums will be sent to network server 3) If the checksum doesn't exist, the files will be uploaded into the server with the corresponding checksum 4) The user will perform regular scanning of the PC 5) If a change has been detected, the user can either accept the change or revert back to the original data which was stored on the server.”)
+-_+_+_+
The Office rejects Claims 12, 20, and 21 under 35 U.S.C. 103 as unpatentable over Chua, Patel, and Murray in view of Jamf (“A Script That Will Prompt a User to Close All Apps Before Running a Policy”; Jamf Nation Community website [full url in ref.]; 2012):
As for Claim 12, which depends on Claim 11, Chua, Patel, and Murray don’t explicitly teach all the claim limitations.
But Jamf teaches wherein the action message further comprises an opt out input that, responsive to actuation by the recipient, causes a delay in automatically performing the action (P1: “Here's a script that will pop up an Applescript window asking a user to close apps before [automatically] running a policy, it will attempt to close them via Applescript Quit calls, failing that, loops back and asks again, letting the user close them manually, in addition if the user clicks Cancel, this script will kill the policy so that it will not run.”) 
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua, Patel, and Murray with Jamf because prompting for the delay or cancellation of an automatic action can ensure important information is not 
As for Claim 20, Chua teaches a processor circuit; and a memory coupled to the processor circuit, wherein the memory comprises computer program instructions that, when executed by the processor circuit, cause the dependency/compliance server to perform operations comprising (P1: "The present invention relates to methods to safeguard computer systems [including PCs comprising processors coupled to memory] from malicious software such as rootkits, spyware, viruses with minimal disruption to the user."): receiving installed version data corresponding to a plurality of software applications that are installed on [a computer] (P4: "The user will do an initial scan of the system to gather the checksums of all the files in the Windows folder [i.e., all the installed applications] and files identified in the location above."); comparing the installed version data to a compliant version data file that is external to the [computer]; identifying, based on the comparing, a first software application of the plurality of software applications that is non-compliant; responsive to identifying the first software application as non-compliant, automatically generating an alert message and causing the alert message to be transmitted to an operator of the [computer] (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on [an external] secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file].") 
Chua does not explicitly teach that the computer is part of an EGM.
Patel teaches installing and verifying software on an electronic gaming machine (EGM) (“Software packages added to the software library may be verified from the package data using an MD5 or SHA-1 or some other verification tool. The verification string may be added to a package header and used to re-verify the package after it is downloaded to the EGM 213.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua et al. and Patel because an EGM is simply a special-purpose computer, one that is publicly-exposed and presents a high-value potential target for hackers.
Chua and Patel don’t explicitly teach all the remaining claim limitations.
But Murray teaches generating an action message that comprises information corresponding to the first software application and defines an action that will be automatically performed and transmitting the action message to a recipient (Col 7, L16: “Installation module 730 is adapted to pass control to the PCM 440 and version management module 410, to receive compatibility results from PCM 440, and to perform an action in response to compatibility determination. Installation module 730 may proceed with an installation, halt the installation process, or require the user's intervention.”  Further, (Col 8, L57) “Alternatively, if any of the two logical groupings of the installed software products 170 and software product 150 are non-compatible, installation module 730 may generate a message indicating that an alternative version of some of the components should be used.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua and Patel with Murray because automatically 
Chua, Patel, and Murray don’t explicitly teach the remaining limitations.
But Jamf teaches wherein the action message further comprises an opt out input that, responsive to actuation by the recipient, causes a delay in automatically performing the action (P1: “Here's a script that will pop up an Applescript window asking a user to close apps before [automatically] running a policy, it will attempt to close them via Applescript Quit calls, failing that, loops back and asks again, letting the user close them manually, in addition if the user clicks Cancel, this script will kill the policy so that it will not run.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua, Patel, and Murray with Jamf because prompting for the delay or cancellation of an automatic action can ensure important information is not accidentally deleted or lost.
Claim 21 recites substantially the same subject matter as Claim 14 and stands rejected on the same basis accordingly.

Response to Arguments
The Office has fully considered Applicant's arguments filed 29 Oct 2021 and finds them unpersuasive.
Applicant Argument:
First, Applicant argues (Remarks, P9/12) the following concerning the subject matter from now-cancelled Claim 6 that was added to Claim 1:
Applicant respectfully notes that nothing in the cited portion of Patel discloses or suggests "periodically transmitting a plurality of messages to the EGM, each of the plurality of messages comprising a request for corresponding installed version data instances," as recited in amended Claim 1. Further, while the Office Action concludes that system maintenance is a continuing and periodic process, there is no such teaching in the cited portion of Patel. As such, this statement is conclusory and thus without support in the cited art of record.
Moreover, even if the statement were supported by the teachings of the references, Applicant submits that system maintenance being periodic is not synonymous with "periodically transmitting a plurality of messages to the EGM," as recited in Claim 1.

Examiner Response:  
The Office finds this argument unpersuasive.  The newly added Claim 1 limitation, as cited in the rejection above, is taught by Chua as follows:
periodically transmitting a plurality of messages to the [computer], each of the plurality of messages comprising a request for corresponding installed version data instances (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum [i.e., transmitted requested corresponding installed version data instances] with a library of known good checksums of the respective files stored on secondary storage media such as a mobile phone, CD-Rom or server."  Further, (P4) “3) If the checksum doesn't exist, the files will be uploaded into the server with the corresponding checksum 4) The user will perform regular [i.e. periodic] scanning of the PC 5) If a change has been detected, the user can either accept the change or revert back to the original data which was stored on the server.”  That is, the PC is regularly scanned for differing files and for new files, which are added to 

This is reasonably combined with Patel, which performs the methods of managing software explicitly on an EGM. 

Applicant Argument:
Next, Applicant argues (P10/12) the following concerning the subject matter from Claim 10 that was added to Claim 15:
In rejecting Claim 10, the Office Action asserts that column 7, line 34 of Patel states "Server system 201 may be able to track which packages are installed on any given EGM 213 and verify the data by requesting a selected EGM 213 to send package install information." Applicant respectfully submits that such description does not disclose or suggest "transmitting an updated software application to the EGM to replace the first software application with the updated software application that is a compliant software application and updating the compliant version data file to comprise data corresponding to updated software application," as recited in amended Claim 15. Applicant notes that tracking and verifying as described in Patel do not disclose the claim recitations, which are significantly specific and different from the description in Patel.

Examiner Response:  
The Office finds this argument unpersuasive.  The newly amended Claim 15 limitation, as cited in the rejection above, is taught by Chua as follows:
and that comprises transmitting an updated software application to the [computer] to replace the first software application with the updated software application that is a compliant software application and updating the compliant version data file to comprise data corresponding to updated software application (P9: "A method for updating patches or reverting to an earlier version of a file by changing the value of the checksum of the respective file on the server to the value of the version required. Thus, when a scan is performed as specified in the preceding claims, the software will detect the mismatch and download the required version to the users system."  That is, the method can update a non-compliant file with either the original file or an updated version, the checksum of which is stored in the external library.)
Patel, which performs the methods of managing software explicitly on an EGM. 
Applicant Argument:
Finally, Applicant argues (P11/12) the following concerning the subject matter from Claim 12 that was added to Claim 20:
Applicant respectfully notes that nothing in the cited portion of Chua discloses or suggests that "the action message further comprises an opt out input that, responsive to actuation by the recipient, causes a delay in automatically performing the action," as recited in Claim 20. In contrast with the claim recitation, the cited portion of Chua appears to inform the user so the user can perform some action and is wholly silent regarding an opt out input that, responsive to actuation by the recipient, causes a delay in automatically performing the action.

Examiner Response:
The Office finds this argument unpersuasive.  The newly amended Claim 20 limitations, as cited in the rejection above, are taught by Jamf as follows:
wherein the action message further comprises an opt out input that, responsive to actuation by the recipient, causes a delay in automatically performing the action (P1: “Here's a script that will pop up an Applescript window asking a user to close apps before [automatically] running a policy, it will attempt to close them via Applescript Quit calls, failing that, loops back and asks again, letting the user close them manually, in addition if the user clicks Cancel, this script will kill the policy so that it will not run.”)


Conclusion
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed published application [*Entry A*] relates to managing EGM software.
The Patent Application Information Retrieval (PAIR) system provides status information for published applications (Private or Public PAIR) and for unpublished applications (Private PAIR only).  See http://pair-direct.uspto.gov for more information about the PAIR system.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) can address any questions about access to Private PAIR.  To reach a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
5 November 2021
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191